Case 1:16-cr-00607-GBD Document5 Filed 07/20/20 Page 1 of 1

Fo ran “ane ae a +e

7 USDC Sey YY
AEDOCU ME NT

Several

 
  

ELECTRON: CALLTY fp en!

U.S. Department of Justice

United States Attorney
Southern District of New York

 

ae ie ‘

 
   
 

 

+ meee cce.a onainaneied
bs

8 TTA

 

 

BY ECF

The Honorable George B. Daniels

United States District Judge

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

Gua, B B. Danke

Gooreeh. Daniels, U.S.D.J.
‘Dated: YUL 2.0 2029

July 17, 2020

Re: United States v. Benjamin Cullen, a/k/a “Benjamin Librot,” 16 Cr. 607 (GBD)

Dear Judge Daniels:

At the time of the defendant’s September 9, 2016 guilty plea and April 24, 2019
sentencing, the Court signed consent preliminary orders of forfeiture, redacted versions of which
are attached hereto as Exhibits A and B. The Government respectfully requests that these
redacted orders be unsealed and posted on the public docket, as such publication is necessary
before the Government can finalize and complete the forfeiture.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

ale |. (Jae Oe

” Frank I Batsamello
Assistant United States Attorney
(212) 637-2325

cc: Elena Fast, Esq., counsel for defendant Benjamin Cullen (via e-mail)

 
